Citation Nr: 1618364	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  15-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.  He was the recipient of a Combat Infantryman Badge.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey, which denied the Veteran's request to reopen a claim of entitlement to service connection for a bilateral knee disability.

In September 2015, the Board issued a decision finding that new and material evidence had been submitted sufficient to reopen the claim, and remanded the underlying issue of entitlement to service connection for a bilateral knee disability for further development.  That development was completed and the appeal has been remanded to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran's current bilateral knee disability is related to an injury sustained during active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current bilateral knee disability is related to an injury sustained during active service.  Specifically, he asserts that he twisted his knees when he was forced to jump from a moving truck that had lost control and went off a road, down a mountain.  The Veteran reported that he landed twenty five or thirty feet down the mountain, and that at the same time he injured his knees, he injured his right ankle and lower back.  He has reported that following this injury he was unable to walk and was sent to a field hospital.  The Veteran states that his knees were not bothering him at the time he separated from service, they began to bother him shortly after his separation from service, and that for many years he self-treated with anti-inflammatory pills to alleviate the pain.  The Veteran underwent a left knee replacement in 2002 and a right knee replacement in 2015.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

The Veteran's service treatment records (STRs) corroborate his report of injury after jumping off a truck.  Specifically, records dated in August 1952 show that the Veteran was treated for a severe right ankle sprain sustained when he jumped off a truck.  X-rays were negative for a fracture of the ankle.  The STRs do not, however, show treatment for knee injuries.

Post-service clinical records show that the Veteran has a current bilateral knee disorder.  For example, on VA examination in January 2016, the Veteran was diagnosed with left knee osteoarthritis and residual of a total left knee replacement (from 2002) and with right knee severe osteoarthritis and total right knee replacement.  The VA examiner noted that MRI reports from 2001 and 2007 showed meniscal tears in the left knee and the right knee respectively.  Therefore, the Veteran has a current disability for VA service connection purposes, and the remaining question is whether such disability is etiologically related to military service.

In support of his assertion that his current bilateral knee disorder is related to service, the Veteran submitted a letter from his private physician, Dr. G., in which  Dr. G. stated that the Veteran had been his patient for 40 years, and since his initial consultation with the Veteran, the Veteran has reported experiencing knee problems due to injuries he sustained in service dismounting a truck.  Dr. G. noted that it is known that meniscal tears over time almost always result in significant arthritis.  Dr. G. stated that in his opinion, it was more than likely that the problems the Veteran has with his knees are directly related to the dismount injury the Veteran sustained in service.

As discussed above, the Veteran underwent a VA examination in January 2016.  The examiner at that time noted that the Veteran asserted that he injured his knees in an accident in service where he jumped off a moving truck.  The examiner also noted that this incident is documented, but there is no documentation of any injury or treatment to the bilateral knees from this accident.  The examiner acknowledged the letter from Dr. G. relating the Veteran's current bilateral knee disability to the in-service injury, but determined that because there was no documentation of any knee injury in service, it was less likely than not that the Veteran's current bilateral knee osteoarthritis s/p knee replacement with residuals was caused by military service or any injury during military service.

The Board finds no reason to question the credibility of the Veteran's consistent reports of injuring his knees in a truck accident while he was in service.  Additionally, the Board finds the Veteran's testimony regarding an in-service injury to his knees to be competent.  Thus, his report of sustaining a bilateral knee injury in service is deemed competent and credible evidence.

In determining whether service connection is warranted, the Board finds that the opinion of the Veteran's private physician, Dr. G., represents the most persuasive evidence of record on the question of whether the Veteran's current bilateral knee disability is etiologically related to service.  Dr. G.'s opinion contemplates the Veteran's statements regarding his history of an in-service bilateral knee injury, his current disability, his post-service medical history of knee problems and widely accepted medical principles.  In contrast, in providing a negative opinion, the VA examiner did not consider the competent and credible statements of the Veteran regarding the knee injuries he sustained in service.  For this reason, the Board finds the VA opinion to be entitled to less probative weight.

As the preponderance of the evidence supports the Veteran's claim, service connection for bilateral knee disability is warranted.  


ORDER

Service connection for a bilateral knee disability is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


